ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-12-13_ORD_02_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 13 DECEMBER 1989

COMPOSITION OF CHAMBER

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 13 DECEMBRE 1989

COMPOSITION DE LA CHAMBRE
| Official citation :
Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),

Composition of Chamber, Order of 13 December 1989,
LCJ. Reports 1989, p. 162.

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/ Honduras),
composition de la Chambre, ordonnance du 13 décembre 1989,
C.LJ. Recueil 1989, p. 162.

 

Sales number 57 1
N° de vente :

 

 

 
162

COUR INTERNATIONALE DE JUSTICE
1989
ANNÉE 1989 13 décembre
Rôle général
n°75

13 décembre 1989

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

COMPOSITION DE LA CHAMBRE

Présents: M. RUDA, Président; MM. ELIAS, ODA, AGO, SCHWEBEL,
sir Robert JENNINGS, MM. BepsAoul, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, PATHAK, juges; M. VALENCIA-
OsPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Rend l'ordonnance suivante:

Vu les articles 31 et 48 du Statut de la Cour et les articles 17 et 35 de son
Réglement,

Vu le compromis conclu le 24 mai 1986 entre la République d’El Sal-
vador et la République du Honduras, visant 4 soumettre un différend
frontalier terrestre, insulaire et maritime entre les deux Etats 4 une
chambre de la Cour composée de trois membres de la Cour et de deux
juges ad hoc, désignés par les Parties,
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 13 XII 89) 163

Vu les notifications des Parties concernant la désignation par elles de
juges ad hoc, à savoir de M. Nicolas Valticos le 7 mars 1987 par El Sal-
vador et de M. Michel Virally le 8 avril 1987 par le Honduras,

Vu l’ordonnance rendue par la Cour le 8 mai 1987 par laquelle elle a
décidé d’accéder à la demande des Gouvernements d’El Salvador et du
Honduras tendant à ce que soit constituée une chambre spéciale de cinq
juges pour connaître de l’affaire et a de plus déclaré que, le 4 mai 1987,
M. Oda, M. Sette-Camara et sir Robert Jennings, juges, avaient été élus
pour former, avec les juges ad hoc désignés par les Parties, la chambre qui
serait saisie de l’affaire et qu’en conséquence ladite chambre était dûment
constituée en vertu de l'ordonnance, dans la composition suivante:
MM. Oda, Sette-Camara et sir Robert Jennings, juges, et MM. Valticos et
Virally, juges ad hoc, et

Considérant que M. Virally, juge ad hoc, est décédé le 27 janvier
1989;

Considérant que, par lettre du 9 février 1989, agent du Honduras a
informé la Cour que son gouvernement avait décidé de désigner M. San-
tiago Torres Bernardez pour siéger comme juge ad hoc en remplacement
de M. Virally;

Considérant qu’en application du paragraphe 3 de l’article 35 du Règle-
ment de la Cour copie de la lettre du 9 février 1989 de l’agent du Honduras
a été communiquée le 13 février 1989 par le Greffier à l’agent d’El Sal-
vador, qui a été prié de présenter les observations que le Gouvernement
d'El Salvador pourrait vouloir faire;

Considérant qu'après transmission à la Cour par les deux Parties d’un
certain nombre de communications l’agent d’El Salvador a informé la
Cour de la position définitive de son gouvernement, par lettre reçue au
Greffe le 30 octobre 1989 d’où il ressort qu’El Salvador ne fait pas objec-
tion à la désignation de M. Torres Bernardez;

Considérant que la Cour elle-même ne voit pas d’objection à cette
désignation,

La Cour,

à Punanimité,

Déclare que la Chambre constituée pour connaître de la présente affaire
est composée comme suit: M. Sette-Camara, président de la Chambre;
M. Oda et sir Robert Jennings, juges; MM. Valticos et Torres Bernardez,
juges ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le treize décembre mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les

5
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 13 XII 89) 164

autres seront transmis respectivement au Gouvernement d'El Salvador et
au Gouvernement du Honduras.

Le Président,
(Signé) José Maria Rupa.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. SHAHABUDDEEN, juge, joint à l’ordonnance l'exposé de son opinion
individuelle.

(Paraphé) J.M.R.
(Paraphé) E.V.O.
